Case 4:11-cr-40064-JPG Document 283 Filed 08/19/20 Page 1 of 4 Page ID #679




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

  UNITED STATES OF AMERICA,

                 Plaintiff,

            v.                                            Case No. 11-cr-40064-JPG

  TODD A. CAVINS,

                 Defendant.

                              MEMORANDUM AND ORDER

        This matter comes before the Court on the defendant’s motion for compassionate

release pursuant to the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat.

5194, 5239 (2018) (codified at 18 U.S.C. § 3582(c)(1)(A)) (Doc. 269). Because it was not

clear from the motion whether the defendant had exhausted his remedies as set forth in the

statute before filing the motion, the Court ordered the defendant to submit evidence that he

had satisfied the exhaustion requirement. The defendant has responded to that order (Doc.

281).

        The First Step Act expanded the existing compassionate release provisions of federal

law by opening the door for a defendant to move for compassionate release rather than only

allowing the Director of the Bureau of Prisons (“BOP”) to so move. First Step Act,

§ 603(b)(1) (codified at 18 U.S.C. § 3582(c)(1)(A)). The relevant portion of the law

provides:

        (c) Modification of an imposed term of imprisonment.—The court may not modify
        a term of imprisonment once it has been imposed except that—
               (1) in any case—
                       (A) the court, upon motion of the Director of the Bureau of Prisons, or
                       upon motion of the defendant after the defendant has fully exhausted all
                       administrative rights to appeal a failure of the Bureau of Prisons to
                       bring a motion on the defendant’s behalf or the lapse of 30 days from
Case 4:11-cr-40064-JPG Document 283 Filed 08/19/20 Page 2 of 4 Page ID #680




                       the receipt of such a request by the warden of the defendant’s facility,
                       whichever is earlier, may reduce the term of imprisonment (and may
                       impose a term of probation or supervised release with or without
                       conditions that does not exceed the unserved portion of the original
                       term of imprisonment), after considering the factors set forth in section
                       3553(a) to the extent that they are applicable, if it finds that—
                               (i) extraordinary and compelling reasons warrant such a
                               reduction. . .
                       and that such a reduction is consistent with applicable policy statements
                       issued by the Sentencing Commission. . . .

18 U.S.C. § 3582(c)(1)(A).

       The exhaustion of remedies portion of this statute provides that the defendant may file

a motion for compassionate release after the earlier of two events: (1) “fully exhaust[ing] all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion” or (2) “the

lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility.”

As a practical matter, (2) will almost always provide the relevant exhaustion mark because it

is virtually impossible to exhaust the BOP’s comprehensive administrative remedy process

within 30 days. Thus, the Court asks whether the defendant waited 30 days after the warden

received his request before filing this motion.

       The 30-day period is mandated by statute and is therefore not waivable or excusable

by the Court. Exhaustion requirements may be waived or excused if Congress does not

mandate them. For example, in McCarthy v. Madigan, 503 U.S. 140, 146-49 (1992), the

Supreme Court held that exhaustion was waivable for Bivens actions at the court’s discretion

in special circumstances. However, that was before Congress mandated exhaustion in the

Prison Litigation Reform Act of 1996 (“PLRA”), 42 U.S.C. § 1997e(a), and the McCarthy

Court noted, “Where Congress specifically mandates, exhaustion is required,” McCarthy, 503


                                                  2
Case 4:11-cr-40064-JPG Document 283 Filed 08/19/20 Page 3 of 4 Page ID #681




U.S.. at 144. This was borne out in Ross v. Blake, 136 S. Ct. 1850 (2016), a post-PLRA case.

There, the Supreme Court held that, in light of Congress’s clear mandate of exhaustion in the

PLRA, a court has no discretion to excuse the failure to exhaust available administrative

remedies. Id. at 1856-57.

       The same is true for Congress’s clear exhaustion requirement for the First Step Act’s

compassionate release provision. United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)

(holding defendant’s failure to exhaust “presents a glaring roadblock foreclosing

compassionate release”); see United States v. Alam, No. 20-1298, 2020 WL 2845694, at *5

(6th Cir. June 2, 2020); United States v. Banks, No. 03-cr-40019-JPG, 2020 WL 3077316, at

*2 (S.D. Ill. June 10, 2020); but see Valentine v. Collier, 956 F.3d 797, 807 (5th Cir. 2020)

(Higginson, J., concurring in judgment). Where an inmate has not satisfied either option for

exhausting his administrative remedies for compassionate release before filing his motion, the

Court should deny the defendant’s motion without prejudice to another motion filed after

exhaustion. Alam, 2020 WL 2845694, at *5.

       Cavins had not exhausted his administrative remedies when he filed his motion. He

states that on April 6, 2020, he submitted a request to the warden to move for his

compassionate release. However, he mailed his motion for compassionate release on or

before it was filed on April 21, 2020, well before 30 days had passed from his request to the

warden. It is clear that the defendant filed his motion for compassionate release before

completing either of the methods for exhaustion listed in the First Step Act, so his motion is

premature. The Court is sympathetic to the defendant in that the 30 days have now passed so

the Court should entertain his motion, but Congress has not authorized the Court to do this,

                                                 3
Case 4:11-cr-40064-JPG Document 283 Filed 08/19/20 Page 4 of 4 Page ID #682




opting instead to give the BOP 30 days exclusively to consider an inmate’s request before the

inmate can file his own motion. See Perez v. Wis. Dep’t of Corr., 182 F.3d 532, 535 (7th Cir.

1999) (holding that under PLRA, “the district court lacks discretion to resolve the claim on

the merits, even if the prisoner exhausts intra-prison remedies before judgment”).

       Accordingly, the Court DENIES the defendant’s motion (Doc. 269) without

prejudice to another motion filed after fully exhausting all administrative rights to appeal a

failure of the BOP to bring a motion or the lapse of 30 days from the date the warden received

his request, whichever is earlier. Because 30 days have passed since the defendant’s request

to the warden, he is free to file another motion now.

IT IS SO ORDERED.
DATED: August 19, 2020

                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE




                                                 4
